CUSHING, J.
Epitomized Opinion
T.his is an action brought by Bickley and Andrews, administrators of the estate of .Mary Snyder, to sell real estate to pay certain debts. George Snyder, husband of the deceased’, set up’ that he was entitled to a dower interests in said property. The facts disclosed that in 1917 Mary Snyder purchased the land in question from one Prue. On- the- following day Mrs. Snyder and her husband, George Snyder, secured a .loan- and executed a mortgage :on the property in the sum of $5,000. This money was used in payment of the purchase price of the’property. The Common Pleas Court of Butler county determined that the amount due the Loan Company was $4,374.55. The property was sold for $8100. The. Common Pleas. Court held that Snyder was dowable only in the excess remaining after the payment of the mortgage debt. Snyder claimed that he had a-dower in the entire value of the land subject only to the amount due to the Loan Company. As the lower court held against him he prosecuted error to the Court of Appeals. In reversing the judgment of the lower court, the Court of Appeals held:
1. The widower under the circumstances of this case is entitled to have his dower interest in said land computed and based upon the entire proceeds of the sale, payable out of the residue of the proceeds after satisfying said mortgage.